Order entered April 28, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00189-CV

 CITY OF DALLAS, ANN HAMILTON, IN HER OFFICIAL CAPACITY,
 AND SELENE ALVAREZ, IN HER OFFICIAL CAPACITY, Appellants

                                        V.

         FITZHUGH, LLC D/B/A ANDY’S FOOD MART, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-00512

                                     ORDER

      Before the Court is appellants’ April 26, 2021 unopposed first motion for an

extension of time to file their brief. We GRANT the motion and ORDER

appellants’ brief due by May 18, 2021. Appellants are reminded that motions filed

with the Court should comply with appellate rule 10.1(a)(5).


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE